 1

 2                                                                    JS-6
 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA ex                CASE NO. CV 14-7203-MWF
12   rel. DAVID JI,                             (PJWx)
13                      Plaintiffs,
14         vs.                                  The Hon. Michael W. Fitzgerald,
                                                United States District Judge
15   IMP INTERNATIONAL, INC. dba
16   UNICHEM ENTERPRISES, and TONY
17   HANG,                                      JUDGMENT AFTER TRIAL
18                      Defendants.
19

20

21

22

23         This action came on regularly for jury trial between April 30, 2019, and May
24   10, 2019, in Courtroom 5A of this United States District Court. Plaintiff David Ji
25   was represented by Michael S. Magnuson, Esq. and Molly J. Magnuson, Esq. of
26   the Law Offices of Michael S. Magnuson. Defendant IMP International, Inc.
27   (“Unichem”) was represented by Jason L. Liang, Esq. and John K. Ly, Esq. of
28


                                          1
                                 JUDGMENT AFTER TRIAL
 1   Liang Ly LLP. Defendant Chentao (“Tony”) Hang was represented by Paul D.
 2   Murphy, Esq. and Daniel N. Csillag, Esq. of Murphy Rosen LLP.
 3         A jury of eight persons was regularly empaneled and sworn. One juror was
 4   excused with the consent of the parties. Witnesses were sworn and testified and
 5   exhibits were admitted into evidence. After hearing the evidence and arguments of
 6   counsel, the seven-person jury was duly instructed by the Court and the cause was
 7   submitted to the jury. The jury deliberated and thereafter returned a special verdict
 8   as follows:
 9   First Claim
10         1. As to the claim for violations of the False Claims Act, has Plaintiff David
11   Ji proven his claim against Defendant Unichem?
12

13         Yes ____                 X
                                No ____
14

15         Please answer Question 2.
16

17         2. As to the claim for violations of the False Claims Act, has Plaintiff David
18   Ji proven his claim against Defendant Tony Hang?
19

20         Yes ____                 X
                                No ____

21

22         Please answer Question 3.
23

24   Second Claim
25         3. As to the claim for conspiracy to violate the False Claims Act, has
26   Plaintiff David Ji proven his claim against Defendant Unichem?
27

28         Yes ____                 X
                                No ____


                                           2
                                  JUDGMENT AFTER TRIAL
 1

 2         Please answer Question 4.

 3         4. As to the claim for conspiracy to violate the False Claims Act, has
 4   Plaintiff David Ji proven his claim against Defendant Tony Hang?
 5

 6         Yes ____                 X
                                No ____

 7

 8         If you answered “Yes” to any of Questions 1, 2, 3, or 4, then please answer
 9   Question 5. If you answered “No” to all of Questions 1, 2, 3, and 4, then please
10   sign and date this form and return it to the Courtroom Deputy Clerk.
11

12   Damages
13         5. Has Plaintiff David Ji proven damages?
14

15         Yes ____             No ____
16

17         If you answered “Yes” to Question 5, then please answer Question 6. If you
18   answered “No” to Question 5, then please sign and date this form and return it to
19   the Courtroom Deputy Clerk.
20

21         6. What is the amount of damages?
22

23         $__________________________
24

25         Now, therefore, pursuant to Rules 54 and 58 of the Federal Rules of Civil
26   Procedure, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
27   final judgment in this action be entered as follows:
28


                                           3
                                  JUDGMENT AFTER TRIAL
 1        1.   As to Plaintiff’s first claim for relief for violations of the False Claims
 2             Act: Judgment is entered in favor of Defendants Unichem and Tony
 3             Hang and against Plaintiff David Ji. Plaintiff David Ji shall take
 4             nothing on his first claim.
 5        2.   As to Plaintiff’s second claim for conspiracy to violate the False Claims
 6             Act: Judgment is entered in favor of Defendants Unichem and Tony
 7             Hang and against Plaintiff David Ji. Plaintiff David Ji shall take
 8             nothing on his second claim.
 9        3.   Defendants Unichem and Tony Hang are awarded their costs as
10             provided by law.
11

12
     Dated: May 31, 2019.

13                                           _______________________________
14                                                MICHAEL W. FITZGERALD
                                                   United States District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                         4
                                JUDGMENT AFTER TRIAL
